 
Exhibit 10.1
 
STOCKHOLDERS’ AGREEMENT
 
STOCKHOLDERS’ AGREEMENT, dated as of January 29, 2008 (this “Agreement”), among
NuCO2 Acquisition Corp., a Delaware corporation (“Parent”), NuCO2, Inc., a
Florida corporation (the “Company”), and the stockholders of the Company listed
on the signature pages hereto (each a “Stockholder” and collectively, the
“Stockholders”).
 
WHEREAS, Parent, NuCO2 Merger Co., a Florida corporation and a wholly-owned
subsidiary of Parent (“Merger Sub”), and the Company propose to simultaneously
herewith enter into an Agreement and Plan of Merger dated as of the date hereof
(as the same may be amended or supplemented, the “Merger Agreement”; capitalized
terms used but not defined herein shall have the meanings set forth in the
Merger Agreement) providing for the merger of Merger Sub with and into the
Company;
 
WHEREAS, as of the date hereof, each Stockholder is the record or beneficial
owner (as such term is defined in Rule 13d-3 under the Exchange Act) of that
number of shares of Company Common Stock set forth next to such Stockholder’s
name on Schedule A to this Agreement (subject to adjustment as contemplated
herein, the “Owned Shares”); and
 
WHEREAS, as a condition to the willingness of Parent and Merger Sub to enter
into the Merger Agreement, and as an inducement and in consideration therefor,
Parent has requested that the Stockholders enter into this Agreement.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
Section 1.  Representations, Warranties and Covenants of the Stockholders.  Each
Stockholder, severally and not jointly, hereby represents and warrants to Parent
as of the date hereof as follows:
 
(a)           Authority.  The Stockholder has all requisite power and authority
to execute this Agreement and to consummate the transactions contemplated
hereby.  The execution and delivery by the Stockholder of this Agreement and
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of the Stockholder.
 
(b)           Execution; Delivery.  The Stockholder has duly executed and
delivered this Agreement, and, assuming the due authorization, execution and
delivery hereof by the other parties hereto, this Agreement constitutes the
valid and binding obligation of the Stockholder, enforceable against the
Stockholder in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors rights and to general
principles of equity.  No consent of, or registration or filing with, any
Governmental Authority is required to be obtained or made by or with respect to
the Stockholder in connection with the execution, delivery and performance of
this Agreement or the consummation of the transactions contemplated hereby,
other than (i) such reports, schedules or statements under the Exchange Act as
may be required to be filed by the Stockholder in connection with this Agreement
and the transactions contemplated hereby and (ii) such consents, registrations
or filings by the Stockholder the failure of which to be obtained or made would
not have an adverse effect on the Stockholder’s ability to timely perform its
obligations hereunder.
 

--------------------------------------------------------------------------------


 
(c)           The Owned Shares.  As of the date hereof, the Stockholder is the
record or beneficial owner of the Owned Shares set forth next to such
Stockholder’s name on Schedule A, free and clear of (i) any Encumbrances (other
than the Merger Agreement and this Agreement) and (ii) any restrictions
whatsoever with respect to the ownership, transfer or voting of the Owned Shares
that would, individually or in the aggregate, reasonably be expected to impair
the ability of the Stockholder to timely perform its obligations under this
Agreement or prevent or delay the consummation of the transactions contemplated
by the Merger Agreement, subject to applicable federal or state securities
Laws.  None of such Owned Shares are subject to any voting trust or other voting
agreement, except as contemplated by this Agreement.  Except for the Owned
Shares and for stock options disclosed in the Company Disclosure Letter, on the
date hereof, the Stockholder does not own beneficially or of record any common
stock or other voting securities of the Company and does not, directly or
indirectly, own or have any option, warrant or other right to acquire any common
stock or other securities of the Company that are or may by their terms become
entitled to vote or any securities that are convertible or exchangeable into or
exercisable for any securities of the Company that are or may by their terms
become entitled to vote under the Company’s articles of incorporation,
applicable Law or otherwise.
 
(d)           No Conflicts.  Except for required filings by the Stockholder
under the Exchange Act (which the Stockholder agrees to make as and to the
extent required by the Exchange Act), to the extent applicable, the execution
and delivery of this Agreement do not, and the consummation of the transactions
contemplated hereby and compliance with the provisions hereof will not, conflict
with, result in a violation or breach of, or constitute a default (or an event
that, with notice or lapse of time or both, would result in a default) or give
rise to any right of termination or acceleration under, (i) any loan or credit
agreement, bond, note, mortgage, indenture, lease or any other contract,
agreement or instrument to which the Stockholder is a party or by which the
Stockholder or any of its Owned Shares is bound or (ii) any Law or Order
applicable to the Stockholder, except for any such violation, breach, default or
right of termination or acceleration that does not impair or materially delay
the Stockholder’s ability to perform its obligations hereunder.
 
Section 2.  Representations and Warranties of Parent.  Parent hereby represents
and warrants to the Stockholder as follows:
 
(a)           Authority.  Parent is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization.  Parent has all
requisite corporate power and authority to execute this Agreement and to
consummate the transactions contemplated hereby.  The execution and delivery by
Parent of this Agreement and consummation of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of Parent.
 
(b)           Execution; Delivery.  Parent has duly executed and delivered this
Agreement, and, assuming the due authorization, execution and delivery hereof by
the other parties hereto, this Agreement constitutes the valid and binding
obligation of Parent, enforceable against Parent in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors rights and to general principles of equity.  No consent of, or
registration or filing with, any Governmental Authority is required to be
obtained or made by or with respect to Parent in connection with the execution,
delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby, other than as set forth in the Merger
Agreement.
 
2

--------------------------------------------------------------------------------


 
(c)           No Conflicts.  Subject to compliance by Parent with the regulatory
filings set forth in the Merger Agreement, neither the execution and delivery of
this Agreement nor the performance by Parent of its obligations hereunder will
result in a violation or breach of, or constitute a default (or an event that,
with notice or lapse of time or both, would result in a default) or give rise to
any right of termination or acceleration under, (i) Parent’s certificate of
incorporation or similar constituent documents, (ii) any loan or credit
agreement, bond, note, mortgage, indenture, lease or any other contract,
agreement or instrument to which Parent is a party or by which Parent is bound,
or (iii) any Law or Order applicable to Parent; except, in the case of clauses
(ii) and (iii) above, for any such violation, breach, default or right of
termination or acceleration that does not impair or materially delay the
Parent’s ability to perform its obligations hereunder.
 
Section 3.  Restrictions on Owned Shares.
 
(a)           Agreement to Vote.  Each Stockholder severally (and not jointly)
agrees that, during the term of this Agreement, at any duly called meeting of
the stockholders of the Company, such Stockholder shall vote (or cause to be
voted) all of its Owned Shares (i) in favor of the Merger, the adoption of the
Merger Agreement and each other action contemplated by the Merger Agreement and
any actions required in furtherance hereof or thereof and (ii) against the
adoption of any Acquisition Proposal.  The foregoing provision shall also apply
to the extent appropriate in the event of stockholder action by written consent
to the extent permitted in the Company’s articles of
incorporation.  Concurrently with this Agreement, each Stockholder has duly
executed and delivered an irrevocable proxy in the form attached as Exhibit A
hereto (the “Irrevocable Proxy”) appointing Parent and any of its authorized
Representatives during the term of this Agreement as such Stockholder’s proxy
with the power to vote, at any duly called meeting of stockholders of the
Company, or in any other circumstance upon which the vote or other approval of
holders of Company Common Stock is sought, all of such Stockholder’s Owned
Shares:  (i) in favor of the Merger, the adoption of the Merger Agreement and
each other action contemplated by the Merger Agreement and any actions required
in furtherance hereof or thereof and (ii) against the adoption of any
Acquisition Proposal.  It is agreed that Parent and any of its authorized
Representatives shall use the irrevocable proxy granted hereby only in
accordance with applicable Law.  In addition to the other covenants and
agreements of such Stockholder provided for elsewhere in this Agreement, from
the execution of this Agreement until the first to occur of the Effective Time
or the Termination Date, none of the Stockholders shall enter into any
agreement, arrangement or understanding with any person or entity to refrain
from taking any of the actions described in clause (i) or (ii) of the foregoing
sentence, or the effect of which would be inconsistent with or violate the
provisions and agreements contained in this Section 3, in any case without the
prior written consent of Parent.
 
3

--------------------------------------------------------------------------------


 
(b)           No Transfers.  Other than pursuant to this Agreement or as
contemplated by the Merger Agreement, the Stockholder shall not: (i) sell,
transfer, tender, pledge, encumber, assign or otherwise dispose of, or enter
into any contract, option or other agreement or instrument with respect to or
consent to the sale, transfer, tender, pledge, encumbrance, assignment or other
disposition of (collectively, “Transfer”) any of its Owned Shares to any third
party, unless such person to which such Owned Shares are Transferred executes a
counterpart of this Agreement and agrees to hold such Owned Shares subject to
all of the terms and provisions of this Agreement; (ii) deposit any of its Owned
Shares into a voting trust; (iii) grant any proxies or powers of attorney or
enter into a voting agreement with respect to any of its Owned Shares; or
(iv) enter into any other agreement or instrument with respect to the voting of
any of its Owned Shares.  This Section 3(b) shall terminate upon a termination
of this Agreement or the Merger Agreement.
 


(c)           The parties acknowledge that this Agreement does not prohibit any
Stockholder, after the termination of Section 3(b) hereof, from selling or
Transferring any or all shares of Company Common Stock that constitute Owned
Shares; and neither the Company nor any Stockholder shall have any liability,
hereunder, under the Merger Agreement or otherwise, to Merger Sub or Parent if
any such record or beneficial owner Transfers or sells any such shares of
Company Common Stock at any time after such termination.
 
(d)           Waiver of Appraisal Rights.  Each Stockholder hereby waives, and
agrees not to seek, assert or perfect any appraisal rights under Section
607.1301, et seq., of the FBCA in connection with the Merger as it relates to
its Owned Shares.
 
Section 4.  Solicitation.  Each Stockholder shall, and shall use commercially
reasonable efforts to cause each agent and representative (including without
limitation any investment banker, financial advisor, attorney, accountant or
other representative retained by the Stockholder or any such representative)
(each, a “Stockholder Representative”) of the Stockholder to, comply with the
provisions of Section 7.03 of the Merger Agreement.  Notwithstanding anything in
this Agreement to the contrary, (i) the provisions of this Agreement apply
solely to the Stockholder when acting in his capacity as a stockholder of the
Company and not when acting or purporting to act as an officer or director of
the Company (it being understood that the Company has separate and independent
obligations under Section 7.03 of the Merger Agreement); (ii) none of the
provisions of this Agreement shall be construed to prohibit, limit or restrict
the Stockholder from exercising his fiduciary duties as a director or officer of
the Company by voting or taking any other action whatsoever in his capacity as a
director or officer of the Company; and (iii) no action taken by the Company in
compliance with the terms of the Merger Agreement in respect of any Acquisition
Proposal shall serve as the basis of a claim that the Stockholder is in breach
of his obligations hereunder notwithstanding the fact that the Stockholder
provided advice or assistance to the Company in connection therewith.
 
Section 5.  Termination.  This Agreement shall terminate upon the earliest to
occur of (i) the Effective Time, (ii) the termination of the Merger Agreement,
and (iii) upon written notice by such Stockholder to Parent from and after any
amendment, waiver or modification to the terms of the Merger Agreement that
changes the form of, or decreases the amount of, the Merger Consideration, or
alters in any material respect the timing of payment of the Merger
Consideration.
 
4

--------------------------------------------------------------------------------


 
Section 6.  General Provisions.
 
(a)           Amendments.  This Agreement may not be amended except by an
instrument in writing signed by each of the parties hereto.
 
(b)           Reliance.  The Stockholder understands and acknowledges that
Parent is entering into the Merger Agreement in reliance upon the Stockholder’s
execution, delivery and performance under this Agreement.
 
(c)           Further Assurances.  From time to time, at Parent’s reasonable
request and without further consideration, the Stockholder shall execute and
deliver such additional documents as may be reasonably necessary to consummate
and make effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement.
 
(d)           Adjustments.  In the event (i) of any stock dividend, stock split,
recapitalization, reclassification, combination or exchange of shares of capital
stock or other securities of the Company on, of or affecting the Owned Shares or
the like or any other action that would have the effect of changing the number
of shares of Company Common Stock owned by the Stockholder or (ii) the
Stockholder becomes the record or beneficial owner of any additional shares of
Company Common Stock, then the terms of this Agreement will apply to all of the
shares of Company Common Stock held by the Stockholder immediately following the
effectiveness of the events described in clause (i) or clause (ii).  The
Stockholder hereby agrees, while this Agreement is in effect, to promptly notify
Parent of the number of any new shares of Company Common Stock acquired by the
Stockholder, if any, after the date hereof.
 
(e)           Disclosure.  The Stockholder hereby permits Parent and the Company
to disclose, in all documents and schedules filed by Parent or the Company with
the SEC, this Agreement and the information contained in this Agreement, to the
extent this Agreement and such information are required by the rules and
regulations of the SEC to be disclosed therein; provided, however, that such
disclosure shall be subject to the prior review and comment by the Stockholder
or, prior to the Effective Time, by the Company in accordance with Section 7.06
of the Merger Agreement.  Except as provided in this Agreement or in Section
7.06 of the Merger Agreement, the Stockholder shall not issue any press release
or make any other public statement with respect to this Agreement, the Merger
Agreement, the Merger or any other transactions contemplated by this Agreement,
the Merger Agreement or the Merger without the prior written consent of Parent.
 
(f)           Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or sent by
overnight courier (providing proof of delivery) to the Company and Parent in
accordance with Section 10.02 of the Merger Agreement and to Stockholder at its
address set forth on Schedule A hereto (or at such other address for a party as
shall be specified by like notice.
 
(g)           Interpretation.  The Section headings herein are for convenience
of reference only, do not constitute part of this Agreement and shall not be
deemed to limit or otherwise affect any of the provisions hereof.  Where a
reference in this Agreement is made to a Section, such reference shall be to a
Section of this Agreement unless otherwise indicated.  Unless otherwise
indicated, whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”  Notwithstanding anything to the contrary contained herein, the
obligations of the Stockholders hereunder shall be several and not joint.
 
5

--------------------------------------------------------------------------------


 
(h)           Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.  If any
provision of this Agreement, or the application thereof to any person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.
 
(i)           Counterparts. This Agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.
 
(j)           Entire Agreement; No Third-Party Beneficiaries.  This Agreement
and the Merger Agreement constitute the entire agreement, and supersede all
other prior agreements, understandings, representations and warranties both
written and oral, among the parties, with respect to the subject matter
hereof.  This Agreement is not intended to confer upon any person other than the
parties hereto any rights or remedies hereunder.
 
(k)           Governing Law.  THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND
IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT
OF LAW PRINCIPLES THEREOF.
 
(l)           Waiver of Jury Trial.  THE PARTIES HEREBY IRREVOCABLY WAIVE ANY
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS STOCKHOLDERS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 6(L).
 
(m)           Merger Agreement.   Each party acknowledges that the other parties
have been induced to enter into this Agreement (and, in the case of Parent, the
Merger Agreement) based on the terms and conditions of the Merger Agreement
(and, in the case of Parent, this Agreement).
 
6

--------------------------------------------------------------------------------


 
(n)           Assignment.  Except as otherwise provided herein, no rights or
obligations under this Agreement may be assigned or delegated by operation of
Law or otherwise.  Any purported assignment or delegation in violation of this
Agreement is void.
 
(o)           Consent to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the federal courts of New York County in the Borough
of Manhattan in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereunder or for recognition or
enforcement of any judgment relating thereto, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it or he may legally and effectively do so, any objection that it
or he may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereunder in the federal courts of New York County in the Borough
of Manhattan.  Each of the parties hereto irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.  The parties hereto further
agree that the mailing by certified or registered mail, return receipt
requested, of any process required by any such court shall constitute valid and
lawful service of process against them, without the necessity for service by any
other means provided by law, with respect to any matters for which it has
submitted to jurisdiction pursuant to this Section 6(o).  The foregoing consents
to jurisdiction and appointments of agents to receive service of process shall
not constitute general consents to service of process in the State of New York
in the Borough of Manhattan for any purpose except as provided above and shall
not be deemed to confer rights on any person other than the respective parties
to this Agreement.
 
[Signature Page Follows]
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each party has duly executed this Stockholders’ Agreement,
all as of the date first written above.



 
NUCO2 INC.
         
By:
 /s/ Michael E. DeDomenico    
Name:
 Michael E. DeDomenico    
Title:
 Chairman and Chief Executive Officer






 
NUCO2 INC. ACQUISITION CORP.
         
By:
 /s/ Timothy J. Hart    
Name:
 Timothy J. Hart    
Title:
 V.P., Secretary and General Counsel




--------------------------------------------------------------------------------


 
 
STOCKHOLDERS:
     /s/ Michael E. DeDomenico          /s/ Robert L. Frome          /s/ Steven
J. Landwehr          /s/ Daniel Raynor          /s/ J. Robert Vipond        
 /s/ Christopher White          /s/ Randy Gold          /s/ Eric Wechsler      
   /s/ Robert Galvin          /s/ Scott Wade  

 

 

--------------------------------------------------------------------------------


 
 
 
EXHIBIT A
 
IRREVOCABLE PROXY
 


 
By its execution hereof, and in order to secure its obligations under the
Stockholders’ Agreement of even date herewith (the “Agreement”) among NuCO2
Acquisition Corp., a Delaware corporation, NuCO2 Inc., a Florida corporation
(the “Company”), the stockholders of the Company listed on the signature pages
thereto and the undersigned, the undersigned hereby revokes all previous proxies
and appoints NuCO2 Acquisition Corp. and its duly appointed successors as proxy
holder to attend and with the power to vote, at any duly called meeting of
stockholders of the Company, or in any other circumstance upon which the vote or
other approval of holders of Company Common Stock is sought, all of the
undersigned’s Owned Shares, with the same effect as if the undersigned had
personally attended the meeting or had personally voted the shares or had
personally signed the written consent, in the manner provided in Section 3 of
the Agreement.  The undersigned further appoints NuCO2 Acquisition Corp. and its
duly appointed successors to act as the undersigned’s representative and
attorney in fact with respect to directing, or causing, the vote of all of the
Owned Shares:  (i) in favor of the Merger, the adoption of the Merger Agreement
and each other action contemplated by the Merger Agreement and any actions
required in furtherance hereof or thereof and (ii) against the adoption of any
Acquisition Proposal.
 
The undersigned authorizes and directs the proxy holder to file this proxy
appointment with the secretary of the Company and authorizes the proxy holder to
substitute another person as proxy holder and to file the substitution
instrument with the secretary of the Company. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Agreement.
 
This proxy is coupled with an interest and irrevocable until the Effective Time,
the termination of the Agreement or such other time as is provided in the
Agreement.  This proxy terminates upon termination of the Agreement and is
subject to the limitations set forth therein.
 
Dated:  January 29, 2008
 
 
STOCKHOLDERS:
     /s/ Michael E. DeDomenico          /s/ Robert L. Frome          /s/ Steven
J. Landwehr          /s/ Daniel Raynor          /s/ J. Robert Vipond        
 /s/ Christopher White          /s/ Randy Gold          /s/ Eric Wechsler      
   /s/ Robert Galvin          /s/ Scott Wade  

 



 

